Citation Nr: 0311209	
Decision Date: 06/02/03    Archive Date: 06/10/03	

DOCKET NO.  98-14 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for low back 
disability.


REPRESENTATION

Appellant represented by:	Catholic War Veterans of the 
U.S.A.


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from November 1969 to September 1971 and from 
November 1972 to March 1975.  

This case was previously before the Board of Veterans' 
Appeals in October 1999, at which time, it was remanded for 
further development.  Following that development, the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, confirmed and continued the 
denial of entitlement to service connection for low back 
disability.  Thereafter, the case was returned to the Board 
for further appellate action. 


FINDINGS OF FACT

1.  In an unappealed rating action in May 1980, the RO denied 
the veteran's claim of entitlement to service connection for 
low back disability.

2.  Evidence associated with the record since the RO's 
decision in May 1980 is neither cumulative nor redundant and, 
by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim of entitlement 
to service connection for low back disability.  

3.  The veteran's low back disability, including mild 
degenerative osteophytes, chronic lumbar strain, and 
radiculopathy to the left lower extremity, was first 
manifested in service and was associated with a lifting 
accident in November 1970.


CONCLUSIONS OF LAW

1.  The RO's May 1980 decision, which denied entitlement to 
service connection for low back disability, is final.  
38 U.S.C.A. § 4005 (1976); 38 C.F.R. § 19.153 (1979).
2.  The criteria to reopen the claim of entitlement to 
service connection for a low back disability have been met.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2001).

3.  The veteran's low back disability, manifested by 
degenerative osteophytes, chronic lumbar strain, and 
radiculopathy to the left lower extremity, is the result of 
injury incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5102, 
5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

During the pendency of this appeal, there was a significant 
change in the law. On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)).  That law redefined the 
obligations of the VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits. 38 U.S.C.A. §§ 5102, 5103, 5103A.  That law 
also eliminated the concept of a well- grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that the VA cannot assist in the development of a claim that 
is not well grounded.  38 U.S.C.A. § 5107.  

In August 2001, the VA published final rules implementing the 
VCAA, including changes with respect to the definition of new 
and material evidence and the development of associated 
cases.  66 Fed. Reg. 45620 (August 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156, 3.159, and 
3.326(a)).  The changes with respect to new and material 
evidence, however, are only effective for claims filed on or 
after August 29, 2001. 66 Fed. Reg. 45620, 45630-32 (August 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 
3.156(a), 3.159(c)).  Inasmuch as the veteran's claim was 
filed before that date, the changes with respect to new and 
material evidence are not applicable in this case.

After reviewing the record, the Board finds that the RO has 
met its duty to assist the veteran in the development of his 
claim.  In fact, it appears that all relevant evidence 
identified by the veteran has been obtained and associated 
with the claims folder.  In this regard, it should be noted 
that the veteran has not identified any outstanding evidence 
(which has not been sought by the VA) which could be used to 
support the issue of entitlement to service connection for 
diabetes mellitus.  Accordingly, there is no need for further 
development of the evidence in order to meet the requirements 
of the VCAA.  

II.  Facts and Analysis

The veteran seeks entitlement to service connection for low 
back disability.  A review of the record discloses that this 
is not his first such claim.  In May 1980, the RO denied 
entitlement to service connection for low back disability.  
Relevant evidence on file at that time consisted of the 
veteran's service entrance examination, performed in March 
1969; records reflecting two periods of hospitalization by 
the VA in December 1978; and VA outpatient treatment records, 
dated from August to December 1979.  Such records were 
negative for any recorded complaints or clinical findings of 
low back disability until the veteran's initial VA 
hospitalization in December 1978.  Although he reported that 
he had injured his back in service and that he had had back 
problems since that time, the claims folder simply did not 
contain any evidence of such an injury.  Accordingly, service 
connection was denied.  The veteran was notified of that 
decision, as well as his appellate rights; however, a notice 
of disagreement was not received with which to initiate the 
appellate process.  38 U.S.C.A. § 4005; 38 C.F.R. § 19.118 
(1979).  Accordingly, that decision became final under the 
law and regulations then in effect.  38 U.S.C.A. § 4005; 
38 C.F.R. § 19.153.  

Generally, a claim which has been denied by the RO may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered.  38 U.S.C.A. 
§ 7105.  The exception to that rule is 38 U.S.C.A. § 5108 
which provides that if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the VA shall reopen the claim and review the former 
disposition of the claim.  

New and material evidence is evidence not previously 
submitted to VA decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a).  

If new and material evidence has been presented, the Board 
may then proceed to evaluate the merits of the claim, but 
only after ensuring that the duty to assist the veteran in 
the development of his claim has been fulfilled.  See 
Elkins v. West, 12 Vet. App. 209 (1999).

Relevant evidence added to the record since the RO's May 1980 
decision consists of additional service medical records; 
records reflecting the veteran's treatment at the VA Medical 
Center (MC) in Asheville, North Carolina, from September 1986 
to July 2000; the veteran's records from the Social Security 
Administration, received in September 2002; and the report of 
an orthopedic examination performed for the VA in November 
2002.  Such evidence is new in the sense that it was not 
previously before the VA.  It is also material, as it fills 
deficits in the evidence which existed in May 1980.  
Specifically, it shows that in service in November 1970, the 
veteran was treated for low back pain sustained while he was 
loading ammunition.  The VA examination also provides an 
opinion as to the relationship between the veteran's current 
low back disability and the injury sustained in service.  Not 
only is such evidence new and material for the purpose of 
reopening the claim, it provides a reasonable basis for a 
grant of service connection.  Indeed, there is no evidence of 
an intervening back injury between the time of that in 
service and the veteran's complaints reported several years 
after his discharge.  Moreover, the veteran has consistently 
attributed his low back disability to service and the most 
recent VA examiner tends to support his story.  The examiner 
reportedly reached that conclusion after examining the 
veteran's subjective complaints and objective findings and 
concluded that it was at least as likely as not that the 
veteran's current low back disability is due, at least in 
part, to the lifting injury in service.  Certainly, there is 
no competent evidence to the contrary.  At the very least, 
the overall evidentiary picture is in relative equipoise; 
that is, there is an equal amount of evidence both for and 
against the veteran's claim.  Under such circumstances, all 
reasonable doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Accordingly, the 
appeal is granted.


ORDER

New and material evidence having been presented, the claim of 
entitlement to service connection for low back disability is 
reopened; service connection for low back disability, 
manifested by degenerative osteophytes, chronic lumbar 
strain, and radiculopathy to the left lower extremity is 
granted.  



                       
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

